ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-17_ORD_01_NA_00_FR.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                         (COSTA RICA v. NICARAGUA)

                          JOINDER OF PROCEEDINGS


                           ORDER OF 17 APRIL 2013




                               2013
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                         (COSTA RICA c. NICARAGUA)

                           JONCTION D’INSTANCES


                        ORDONNANCE DU 17 AVRIL 2013




4 CIJ1043.indb 1                                         11/04/14 10:58

                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                               (Costa Rica v. Nicaragua), Joinder of Proceedings,
                               Order of 17 April 2013, I.C.J. Reports 2013, p. 166




                                            Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                                 (Costa Rica c. Nicaragua), jonction d’instances,
                             ordonnance du 17 avril 2013, C.I.J. Recueil 2013, p. 166




                                                                                 1043
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071158-6




4 CIJ1043.indb 2                                                                                11/04/14 10:58

                                                   17 APRIL 2013

                                                     ORDER




                   CERTAIN ACTIVITIES CARRIED OUT
                           BY NICARAGUA
                        IN THE BORDER AREA
                     (COSTA RICA v. NICARAGUA)

                         JOINDER OF PROCEEDINGS




                    CERTAINES ACTIVITÉS MENÉES
                         PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                     (COSTA RICA c. NICARAGUA)

                          JONCTION D’INSTANCES




                                                  17 AVRIL 2013

                                                  ORDONNANCE




4 CIJ1043.indb 3                                                   11/04/14 10:58

                                                                                          166




                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2013                                        2013
                                                                                                   17 avril
                                                     17 avril 2013                               Rôle général
                                                                                                   no 150

                             CERTAINES ACTIVITÉS MENÉES
                                  PAR LE NICARAGUA
                             DANS LA RÉGION FRONTALIÈRE
                                       (COSTA RICA c. NICARAGUA)

                                          JONCTION D’INSTANCES




                                                ORDONNANCE


                    Présents : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                M. Gaja, Mme Sebutinde, M. Bhandari, juges ; MM. Guillaume,
                                Dugard, juges ad hoc ; M. Couvreur, greffier.


                      La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 de son Statut et l’article 47 de son Règlement,

                      Rend l’ordonnance suivante :
                      Considérant que :
                       1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, le
                    Gouvernement de la République du Costa Rica (ci‑après le « Costa Rica »)
                    a introduit contre le Gouvernement de la République du Nicaragua
                    (ci‑après le « Nicaragua ») une instance en l’affaire relative à Certaines

                                                                                            4




4 CIJ1043.indb 45                                                                                      11/04/14 10:58

                                   certaines activités (ordonnance 17 IV 13)                    167

                    activités menées par le Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua) (ci‑après l’« affaire Costa Rica c. Nicaragua »), à raison de
                    « l’incursion en territoire costa‑ricien de l’armée nicaraguayenne, [de] l’oc-
                    cupation et [de] l’utilisation d’une partie de celui‑ci », alléguant notam-
                    ment que le Nicaragua avait, « à l’occasion de deux incidents distincts, …
                    occupé le sol costa‑ricien dans le cadre de la construction d’un canal à
                    travers le territoire du Costa Rica … et de certaines activités connexes de
                    dragage menées dans le fleuve San Juan ». Le Costa Rica fait grief au
                    Nicaragua d’avoir manqué à des obligations lui incombant à son égard
                    au titre de plusieurs instruments et autres règles de droit international
                    applicables, ainsi que de certaines décisions arbitrales et judiciaires. Le
                    Costa Rica invoque ainsi : la Charte des Nations Unies et la Charte de
                    l’Organisation des Etats américains ; le traité de limites territoriales entre
                    le Costa Rica et le Nicaragua du 15 avril 1858 (ci‑après le « traité de
                    limites de 1858 »), et plus spécifiquement ses articles I, II, V et IX ; la sen-
                    tence arbitrale rendue le 22 mars 1888 par le président des Etats‑Unis
                    d’Amérique Grover Cleveland (ci‑après la « sentence Cleveland ») ; les
                    première et deuxième sentences arbitrales rendues par Edward Por-
                    ter Alexander en date, respectivement, du 30 septembre et du
                    20 décembre 1897 (ci‑après les « sentences Alexander ») ; la convention
                    de 1971 relative aux zones humides d’importance internationale (ci-après
                    la « convention de Ramsar ») ; et l’arrêt rendu par la Cour le 13 juillet 2009
                    en l’affaire du Différend relatif à des droits de navigation et des droits
                    connexes (Costa Rica c. Nicaragua).
                       2. Dans sa requête, le Costa Rica invoque comme base de compétence
                    de la Cour l’article XXXI du traité américain de règlement pacifique signé
                    à Bogotá le 30 avril 1948 (ci‑après le « pacte de Bogotá »). Le Costa Rica
                    entend également fonder la compétence de la Cour sur sa déclaration faite
                    le 20 février 1973 en vertu du paragraphe 2 de l’article 36 du Statut, ainsi
                    que sur la déclaration que le Nicaragua a faite le 24 septembre 1929 en
                    vertu de l’article 36 du Statut de la Cour permanente de Justice interna-
                    tionale (puis modifiée le 23 octobre 2001) et qui, aux termes du para-
                    graphe 5 de l’article 36 du Statut de la présente Cour, est considérée, pour
                    la durée lui restant à courir, comme comportant acceptation de la juridic-
                    tion obligatoire de la Cour.
                       3. Le 18 novembre 2010, après avoir déposé sa requête, le Costa Rica
                    a également présenté une demande en indication de mesures conserva-
                    toires fondée sur l’article 41 du Statut de la Cour et les articles 73 à 75 de
                    son Règlement.
                       4. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier
                    a immédiatement communiqué au Gouvernement du Nicaragua une
                    copie signée de la requête ; en application du paragraphe 3 du même
                    article, tous les Etats admis à ester devant la Cour ont été informés du
                    dépôt de la requête.
                       5. Sur les instructions données par la Cour en vertu de l’article 43 de
                    son Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá
                    et à la convention de Ramsar les notifications prévues au paragraphe 1 de

                                                                                                  5




4 CIJ1043.indb 47                                                                                      11/04/14 10:58

                                   certaines activités (ordonnance 17 IV 13)                  168

                    l’article 63 du Statut. Conformément aux dispositions du paragraphe 3 de
                    l’article 69 du Règlement, le greffier a en outre adressé à l’Organisation
                    des Etats américains la notification prévue au paragraphe 3 de l’article 34
                    du Statut. L’Organisation des Etats américains a indiqué qu’elle n’enten-
                    dait pas présenter d’observations écrites en vertu du paragraphe 3 de l’ar-
                    ticle 69 du Règlement.
                       6. La Cour ne comptant sur le siège aucun juge de la nationalité des
                    Parties, chacune d’elles s’est prévalue du droit que lui confère le para-
                    graphe 3 de l’article 31 du Statut de désigner un juge ad hoc pour siéger
                    en l’affaire. Le Costa Rica a désigné M. John Dugard et le Nicaragua,
                    M. Gilbert Guillaume.
                       7. Par ordonnance du 8 mars 2011, la Cour a indiqué certaines mesures
                    conservatoires à l’intention des deux Parties.
                       8. Par ordonnance du 5 avril 2011, la Cour a fixé au 5 décembre 2011
                    et au 6 août 2012, respectivement, les dates d’expiration des délais pour le
                    dépôt d’un mémoire par le Costa Rica et d’un contre‑mémoire par le
                    Nicaragua. Le mémoire du Costa Rica a été dûment déposé dans le délai
                    ainsi fixé.
                       9. Le 22 décembre 2011, le Nicaragua a introduit contre le Costa Rica
                    une instance en l’affaire relative à la Construction d’une route au Costa Rica
                    le long du fleuve San Juan (Nicaragua c. Costa Rica) (ci‑après l’« affaire
                    Nicaragua c. Costa Rica »). Dans sa requête, le Nicaragua précise que l’af-
                    faire a trait à des « atteintes à [s]a souveraineté … et [à des] dommages
                    importants à l’environnement sur son territoire », soutenant en particulier
                    que le Costa Rica réalise, sur la majeure partie de la frontière entre les
                    deux pays, le long du fleuve San Juan, de vastes travaux visant à construire
                    une route et ayant de graves conséquences pour l’environnement. Le Nica-
                    ragua se réserve également le droit de demander la jonction des instances
                    dans l’affaire Nicaragua c. Costa Rica et dans l’affaire Costa Rica c. Nica‑
                    ragua.
                       10. Le Nicaragua a déposé son contre‑mémoire en la présente affaire le
                    6 août 2012, dans le délai fixé à cet effet dans l’ordonnance de la Cour du
                    5 avril 2011. Cette pièce contient quatre demandes reconventionnelles. Le
                    Nicaragua déclare dans son contre‑mémoire que,
                        « avec le dépôt de ses demandes reconventionnelles …, notamment
                        de celle portant sur les dommages causés par la construction de cette
                        route au fleuve San Juan de Nicaragua et plus particulièrement à sa
                        navigabilité, le débat concernant la jonction des deux instances est à
                        présent parfaitement d’actualité ».
                      11. Lors d’une réunion que le président a tenue avec les représentants
                    des Parties le 19 septembre 2012, celles‑ci sont convenues de ne pas
                    demander à la Cour d’autoriser le dépôt d’une réplique et d’une duplique
                    en la présente instance. Lors de la même réunion, le coagent du Costa Rica
                    a élevé certaines objections à la recevabilité des trois premières demandes
                    reconventionnelles contenues dans le contre‑mémoire du Nicaragua. Il a
                    confirmé ces objections dans une lettre datée du même jour.

                                                                                                6




4 CIJ1043.indb 49                                                                                    11/04/14 10:58

                                   certaines activités (ordonnance 17 IV 13)                   169

                       12. Par lettres datées du 28 septembre 2012, le greffier a informé les
                    Parties que la Cour avait décidé que le Gouvernement du Costa Rica
                    devait spécifier par écrit, le 30 novembre 2012 au plus tard, les motifs juri-
                    diques sur lesquels il s’appuyait pour soutenir que les trois premières
                    demandes reconventionnelles du défendeur étaient irrecevables, et que le
                    Gouvernement du Nicaragua serait à son tour invité à présenter par écrit
                    ses vues sur la question le 30 janvier 2013 au plus tard.
                       13. Les observations écrites de la République du Costa Rica ont été
                    dûment déposées dans le délai ainsi fixé. Dans ces observations écrites, le
                    Costa Rica affirme que le Nicaragua « cherche de fait à obtenir la jonction
                    des deux instances » pendantes entre les Parties devant la Cour et qu’une
                    telle jonction ne serait ni opportune au moment présent ni équitable. Il
                    fait notamment valoir que la présente affaire concerne l’exercice de la
                    souveraineté territoriale et que, tant que la Cour n’aura pas statué à cet
                    égard, il « se verra empêché d’exercer sa souveraineté sur une partie de
                    son territoire », tandis que l’affaire Nicaragua c. Costa Rica a un objet
                    différent. Le Costa Rica souligne que, chacune des deux affaires ayant son
                    propre calendrier procédural, la jonction d’instances aurait pour effet de
                    retarder le règlement du différend relatif à la souveraineté territoriale et
                    lui porterait ainsi gravement préjudice. Enfin, il fait valoir que la compo-
                    sition de la Cour diffère d’une affaire à l’autre.
                       14. Dans une lettre datée du 19 décembre 2012 accompagnant son
                    mémoire en l’affaire Nicaragua c. Costa Rica, le Nicaragua a une nouvelle
                    fois demandé à la Cour d’examiner la nécessité de procéder à la jonction
                    des instances dans l’affaire susvisée et dans la présente espèce, en la priant
                    de se prononcer sur la question dans l’intérêt de l’administration de la
                    justice.
                       15. Par lettre datée du 15 janvier 2013, le greffier, sur les instructions
                    du président, a demandé au Gouvernement du Costa Rica de faire part à
                    la Cour le 18 février 2013 au plus tard de ses vues sur la position du Nica-
                    ragua quant à la jonction d’instances envisagée dans les affaires Nicara‑
                    gua c. Costa Rica et Costa Rica c. Nicaragua.
                       16. Les observations écrites de la République du Nicaragua, exposant
                    ses vues sur la recevabilité des trois premières demandes reconvention-
                    nelles présentées dans son contre‑mémoire en l’espèce, ont été dûment
                    déposées le 30 janvier 2013, dans le délai prescrit dans la lettre du greffier
                    en date du 28 septembre 2012. Le Nicaragua y déclare que l’affaire Nica‑
                    ragua c. Costa Rica et la présente espèce « opposent les mêmes Parties et
                    sont étroitement liées, tant sur le plan du droit que sur celui des faits », et
                    que « [r]ien ne fait donc obstacle à leur jonction ». Il prie la Cour d’« opé-
                    rer la jonction des instances » dans les deux affaires, en application de
                    l’article 47 de son Règlement.
                       17. Par lettre datée du 7 février 2013, le Costa Rica s’est de nouveau
                    opposé à la proposition de joindre les instances dans les deux affaires en
                    renvoyant aux raisons précédemment exposées dans ses observations
                    écrites sur la recevabilité des demandes reconventionnelles du Nicaragua,
                    déposées en l’affaire Costa Rica c. Nicaragua le 30 novembre 2012. Dans

                                                                                                 7




4 CIJ1043.indb 51                                                                                     11/04/14 10:58

                                   certaines activités (ordonnance 17 IV 13)                    170

                    cette lettre, le Costa Rica réaffirme qu’une telle jonction d’instances dans
                    les deux affaires ne serait ni opportune au moment présent ni équitable. Il
                    soutient qu’il n’existe entre les deux affaires aucun lien étroit qui puisse
                    justifier une jonction. En particulier, selon lui, l’affaire Costa Rica c. Nica‑
                    ragua concerne un secteur géographiquement éloigné de la route dont la
                    construction est en cause dans l’affaire Nicaragua c. Costa Rica. Il estime
                    qu’« il ne suffit pas que les deux affaires concernent (quoique de façons
                    très différentes) le fleuve San Juan, qui fait plus de 205 km de long ».


                                                            *
                                                        *       *

                       18. Aux termes de l’article 47 de son Règlement, « [l]a Cour peut à tout
                    moment ordonner que les instances dans deux ou plusieurs affaires soient
                    jointes ». Cette disposition laisse à la Cour une large marge de discrétion.
                    Lorsqu’elle a exercé son pouvoir de joindre des instances, la Cour, ou sa
                    devancière, l’a néanmoins fait dans des circonstances où une telle jonction
                    était conforme non seulement au principe de bonne administration de la
                    justice, mais aussi aux impératifs d’économie judiciaire (voir par exemple :
                    Statut juridique du territoire du sud‑est du Groënland, ordonnance du
                    2 août 1932, C.P.J.I. série A/B no 48, p. 268 ; Plateau continental de la mer
                    du Nord (République fédérale d’Allemagne/Danemark ; République fédérale
                    d’Allemagne/Pays‑Bas), ordonnance du 26 avril 1968, C.I.J. Recueil 1968,
                    p. 9). Toute décision en ce sens aura à être prise à la lumière des spécifici-
                    tés de chaque cas d’espèce.
                       19. Les deux affaires dont il s’agit ici opposent les mêmes Parties et
                    portent sur la zone où la frontière commune entre celles‑ci suit la rive
                    droite du fleuve San Juan.
                       20. Elles sont l’une et l’autre fondées sur des faits en rapport avec des
                    travaux exécutés sur le San Juan, le long de ce fleuve ou à proximité
                    immédiate de celui‑ci, le Nicaragua se livrant à des activités de dragage du
                    fleuve et le Costa Rica ayant entrepris de construire une route le long de
                    sa rive droite. Les deux instances ont pour objet les conséquences de ces
                    travaux pour la liberté de navigation sur le San Juan et leur incidence sur
                    l’environnement local et l’accès au fleuve. A cet égard, les Parties font
                    l’une et l’autre état d’un risque de sédimentation du San Juan.
                       21. Dans la présente affaire comme dans l’affaire Nicaragua
                    c. Costa Rica, les Parties mettent par ailleurs en avant les conséquences
                    néfastes qu’auraient les travaux menés sur le San Juan ou le long de sa
                    rive pour l’écosystème fragile du fleuve (qui comprend des réserves natu-
                    relles protégées).
                       22. Dans les deux affaires, les Parties font état de violations du traité
                    de limites de 1858, de la sentence Cleveland, des sentences Alexander et
                    de la convention de Ramsar.
                       23. Une décision de joindre ces instances permettrait à la Cour d’exa-
                    miner simultanément la totalité des différents points en litige entre les

                                                                                                  8




4 CIJ1043.indb 53                                                                                      11/04/14 10:58

                                   certaines activités (ordonnance 17 IV 13)                   171

                    Parties, qui sont liés les uns aux autres, et notamment toutes questions de
                    droit ou de fait communes aux deux différends qui lui ont été soumis.
                    Selon la Cour, le fait d’entendre et de trancher les deux affaires ensemble
                    présenterait de nombreux avantages. La Cour n’escompte pas qu’une telle
                    décision retarderait indûment la procédure au terme de laquelle elle ren-
                    dra son arrêt dans les deux affaires.
                       24. Compte tenu de ce qui précède, la Cour, conformément au principe
                    de bonne administration de la justice et aux impératifs d’économie judi-
                    ciaire, estime approprié de joindre les instances dans la présente affaire et
                    dans l’affaire Nicaragua c. Costa Rica.

                                                            *
                                                        *       *

                      25. Par ces motifs,
                      La Cour,
                      A l’unanimité,
                       Décide de joindre l’instance dans la présente affaire à celle dans l’affaire
                    relative à la Construction d’une route au Costa Rica le long du fleuve
                    San Juan (Nicaragua c. Costa Rica) ;
                      Réserve la suite de la procédure.
                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le dix‑sept avril deux mille treize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Costa Rica et
                    au Gouvernement de la République du Nicaragua.


                                                                              Le président,
                                                                      (Signé) Peter Tomka.
                                                                                 Le greffier,
                                                                    (Signé) Philippe Couvreur.




                      M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                    opinion individuelle.

                                                                               (Paraphé) P.T.
                                                                              (Paraphé) Ph.C.



                                                                                                 9




4 CIJ1043.indb 55                                                                                     11/04/14 10:58

